Citation Nr: 1222985	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  04-42 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran had service from December 1958 to October 1959.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision issued by the above Regional Office (RO) the Department of Veterans Affairs (VA).  

In October 2005, a Travel Board hearing was conducted at the RO before a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The Veterans Law Judge who conducted the October 2005 Board hearing is no longer employed at the Board.  In February 2010, the Board sent a letter to the appellant to notify him of this and of his right to another Board hearing.  In March 2010, the appellant responded, stating he did not want to appear at another hearing.  Rather, he asked that his case be considered on the evidence of record.  

In December 2010, the Board forwarded a November 2010 Medical Specialist's Opinion to the Veteran for his review and for any additional evidence or argument he would like to submit.  

This appeal has been submitted to the Board on several occasions; on each occasion, most recently in April 2011, it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  An acquired psychiatric disability was not manifest in service and is not related to service.

2.  A psychoses was not manifest in service or within a year thereafter.   

3.  The appellant was not in combat.  The appellant does not have PTSD.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1131, 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.384 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In January 2001, December 2004, April 2007, and April 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the April 2007 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the January 2002 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded VA medical examinations and opinions on several occasions, most recently in November 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In October 2005, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  As noted above, this judge is no longer with the Board, and the Veteran was offered, and declined, the opportunity for another Board hearing.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

At his October 2005 hearing, the Veteran specifically addressed evidence in support of his claims, indicating an understanding of requirements to establish the benefit sought on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Additionally, the presiding Veterans Law Judge noted the issue on appeal and provided a basic explanation of it.  The Judge clarified and expanded the issue on appeal.  In addition, during the hearing his post-service treatment was addressed - such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for a psychiatric disability.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as psychoses, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Effective August 28, 2006, 38 C.F.R. § 3.384 was modified to further clarify the term "psychoses" for the purposes of 38 C.F.R. § 3.309(a).  See 71 Fed. Reg. 42, 785 (July 28, 2006).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

In October 1959, during service, the Veteran was hospitalized at a military hospital following a suicide attempt that same day.  He was found with a self-inflicted laceration to his left wrist, which he characterized as a suicide attempt.  This attempt reportedly followed a phone call with his girlfriend.  He gave a history of episodic depression beginning in high school, and continuing during service.  He also reported feelings of extreme anxiety and sleeplessness.  During his time in service, he had been AWOL on five separate occasions, for which he'd received three Article 15's and two summary courts martial.  A October 1959 hospitalization summary described him as mildly depressed, apathetic, helpless, immature, and impulsive.  He did not manifest excessive depression or psychotic ideation.  No physical abnormalities were noted on examination.  During his hospital stay, he was described as mildly, but not excessively, depressed.  His apathy was also noteworthy, according to the examiner.  At no time did he exhibit any evidence of psychosis.  The final impression was of a character behavior disorder which would likely preclude his retention in service.  

October 1959 clinical treatment notes indicate that on the day of admission, he was somewhat morose, but not depressed.  He was described as an "extremely immature individual with [a] long history of excessive drinking and acting out behavior."  Another initial examiner described the Veteran as "quite depressed" with "some rather severe mental problems."  The final impression was that the Veteran had a "severe character and behavior disorder."  A November 1959 treatment summary indicated the Veteran exhibited an emotional instability reaction, chronic and severe.  This reaction was noted to exist prior to service, and service separation was recommended.  The Veteran was separated from service effective October 21, 1959.  

The Veteran was admitted to a VA medical center in March 1971 for treatment of alcoholism.  He also reported use of other recreational drugs.  He was noted to be somewhat depressed at admission, complaining of anxiety and fear.  He cooperated with his treatment, and was noted to be relatively intelligent.  A history of hospitalization in 1969 for treatment of a head injury was noted, and he reported private hospitalization for detoxification earlier in 1971.  He reported working in the past as a welder and cabinet installer.  Regarding his alcoholism, the Veteran reported drinking since age 14.  He was diagnosed with alcoholism and afforded inpatient treatment.  

Private hospital records dated in December 1971 indicate a diagnosis of schizophrenia, schizo-affective type, depressed, with unspecified drug dependence.  Later that month, this diagnosis was changed to psychotic depressive reaction, with episodic excessive drinking.  

In February 1973, the Veteran was again hospitalized at a VA medical center for treatment of alcohol and drug addiction.  A schizoid personality was also diagnosed.  This diagnosis was later changed to schizophrenia, chronic, paranoid type.  The Veteran was again hospitalized at a private psychiatric facility in January 1974 to February 1974, at which time he was diagnosed with schizo-affective schizophrenia.  An August 1974 treatment summary from a private psychiatrist listed the Veteran's diagnosis as paranoid schizophrenia.  

In March 1976, a letter was received from M.R., his ex-wife.  Ms. R. stated that during their marriage, the Veteran was unable to hold a job for any length of time, as he had "a lot of back problems."  She also stated he had "many days of depression" and deserted her while she was five months' pregnant with their first child.  The Veteran was unable to handle stress or responsibility, according to Ms. R.  He also reported a frequent headaches, allegedly related to a metal plate in his head. 

The Veteran was afforded a VA medical examination in April 1976, at which time he gave a history of extensive alcohol use following service.  He had not been employed since 1969, and was receiving Social Security disability benefits.  Current symptoms included feelings of shakiness and nervousness.  Loud noises and crowds also bothered him.  He claimed his most recent hospitalization was in 1971, for depression.  Some auditory hallucinations were reported.  He denied any current drug or alcohol use.  A personality disorder, resulting in severe incapacity, was diagnosed.  

In May 1980, the Veteran was seen at a private psychiatric center for depression.  He described various stresses and worries related to financial and other issues.  His mood was characterized as depressed and somewhat paranoid.  Some suicidal thoughts were also noted.  The initial diagnostic impression was of depressive neurosis.  He returned to the center in July 1980 for further treatment, at which time a differential diagnosis of manic-depressive illness was given.  Subsequent diagnoses in 1980 and 1981 included depression and dysthymic disorder.  

A July 1994 private treatment record noted a diagnosis of bipolar disorder, for which the Veteran was receiving medication and treatment.  A date of onset was not provided.  An October 1996 VA clinical notation indicated the Veteran had a diagnosis of bipolar disorder.  

In October 2005, the Veteran testified before a Veterans Law Judge, seated at the RO.  He described his suicide attempt and disciplinary problems during service, and stated he was first treated post-service for psychiatric symptoms in 1960.  He also stated he was involved in a bar fight during service, and had posttraumatic stress disorder (PTSD) as a result of this incident.  

A VA psychiatric examination, conducted by C.M., Ph.D., was afforded the Veteran in February 2009.  He reported his family was dysfunctional growing up, as both parents were alcoholics.  He also reported verbal and physical abuse by his parents, and sexual abuse by an "older woman."  He also reported poor social relationships growing up, stating he was extremely withdrawn in school.  He failed several grades in school, and was eventually expelled.  He stated he began drinking alcohol at age 8; however, he denied other drug use.  Onset of depression during high school was also reported.  He stated that during service, he was extremely fearful he might be sent to a combat zone during the Korean War.  His disciplinary actions and hospitalization during service were noted by the examiner.  The Veteran reported approximately 10 suicide attempts since service, but the examiner could find no record of this number of attempts.  He reported continuous psychiatric treatment for 40 years following service.  On objective examination, the Veteran was found to be a poor historian.  After reviewing the claims file and examining the Veteran, the examiner diagnosed bipolar disorder, with alcohol abuse, in remission.  The examiner concluded it was as likely as not the Veteran's bipolar disorder preceded his alcohol abuse.  The examiner also concluded the Veteran's psychiatric and behavioral problems preceded his enlistment in the service.  

Another VA psychiatric examination before a different examiner, M.R., M.D., was afforded the Veteran in October 2009.  His claims file was reviewed in conjunction with his examination.  The examiner noted that the Veteran reported childhood abuse prior to service, but did not have any psychiatric treatment at that time.  His suicide attempt in service was also noted.  Thereafter, the Veteran was not again treated for a psychiatric disability until 1971, when he was treated for drug and alcohol abuse.  Subsequent diagnoses included a personality disorder, depressive neurosis, and bipolar disorder.  After reviewing the claims file and examining the Veteran, the examiner diagnosed bipolar disorder.  The examiner considered a diagnosis of PTSD, but determined the criteria for such a diagnosis were not met.  Regarding the onset of the Veteran's bipolar disorder, the examiner could not give a date of onset without resorting to speculation, as the Veteran had substance abuse issues for many years after service.  The examiner concluded nonetheless that it was at least as likely as not that the Veteran's bipolar disorder began during service, as his suicide attempt and depressive symptoms were likely manifestations of his bipolar disorder.  

In November 2010, a VA psychiatrist, F.S., M.D., provided a medical opinion regarding the Veteran's psychiatric disability.  Dr. S. reviewed the entire claims file prior to rendering his opinion.  The Veteran's pre-service history of verbal, physical, and sexual abuse was noted, as was his reported history of alcohol use beginning at age 8.  Next, Dr. S. noted the Veteran's in-service history, including his multiple disciplinary infractions and his October 1959 suicide attempt.  Following service separation in 1959, there was little documentation regarding the Veteran's life until 1971, when he began receiving treatment for alcoholism and psychiatric symptoms.  Dr. S. noted that the Veteran's wife described him as depressed, but did not indicate any manic behavior.  After reviewing the claims file, Dr. S. concluded first that bipolar disorder was "the most consistent diagnosis" given the Veteran since 1980.  Additionally, Dr. S. concluded that a bipolar disorder did not precede the Veteran's entrance into service.  The Veteran was "clearly an emotionally disturbed young man" at service entrance due to his pre-service history of multiple abuses, and this would better explain his in-service behavior, rather than onset of a bipolar disorder of genetic origin, as there was no evidence of a mood disorder in his family history.  Thus, the Veteran's in-service behavior was likely the result of a mixed personality disorder.  

Following service, the Veteran sought and received vocational training, and continued to abuse alcohol and other drugs.  While he had difficulty holding a job following service, according to his first wife's statement, this was attributed to back problems.  Additionally, while his ex-wife described him as depressed, she did not describe any manic symptomatology.  Furthermore, the Veteran's service treatment records and other service documents did not contain enough evidence to support the conclusion made within the October 2009 VA examination report that his bipolar disorder began during service.  The Veteran did not report cyclical mood swings until approximately 1972, when he discontinued alcohol and drug abuse.  Prior to that time, his drug and alcohol abuse made it difficult to determine if a bipolar disorder was present at that time.  During his in-service hospitalization following his suicide attempt, he was described as mildly depressed, but otherwise asymptomatic.  Thus, his emotional and behavioral problems during service were likely the result of long-standing personality problems and emotional immaturity, according to the examiner.  Overall, Dr. S. concluded it was unlikely the Veteran's current psychiatric disorders, including bipolar disorder, were causally-related to service.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a psychiatric disability.  As an initial matter, the Board does not find that the Veteran had a psychiatric disorder at the time he entered active duty in December 1958, although the February 2009 VA examination report stated his "psychiatric and behavioral problems preceded his enlistment in the Army."  

A veteran is presumed to have entered service in sound condition at the time he was examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment.  See 38 U.S.C.A. §§ 1111, 1137.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated therein.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  In the present case, a service entrance examination is not of record; as the Veteran entered into active military service in 1958, the Board presumes that such an examination was conducted, and the Veteran has not indicated to the contrary.  As a psychiatric disability was not noted at service entrance, and clear and unmistakable evidence has not been presented that an acquired disability preexisted service, the presumption of soundness attaches in the present case.  

Insomuch as the Veteran was diagnosed with a character and personality disorder during service, service connection for such a disorder may not granted.  Personality disorders are not diseases or injuries within the meaning of the law.  38 C.F.R. §§ 3.303(c); 4.9, 4.127.  We also note that since a personality disorder is not a disease or injury, the presumption of soundness is not applicable.  See Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003).  

Next, the Board must consider whether an acquired psychiatric disability manifested during service or within a year thereafter.  Several medical opinions have been received in that regard.  "It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Considering first the February 2009 and October 2009 VA examination reports and accompanying medical opinions, the Board notes that both these examiners indicated the Veteran's bipolar disorder began prior to service, or therein.  These determinations were based on the Veteran's in-service behaviors, including numerous disciplinary infractions and a suicide attempt.  The Board notes, however, that neither examiner, as compared to Dr. S., explained how a diagnosis of bipolar disorder was supported where the Veteran reported only depressive, but not manic, episodes, prior to and during service.  Additionally, neither examiner discussed the gap in the Veteran's psychiatric treatment between his service separation in 1959 and his private hospitalization in 1971, a period of over 10 years.  

In contrast, the November 2010 medical opinion provided by Dr. S. noted the fact that the Veteran did not seek hospitalization or VA psychiatric treatment for many years following service.  Dr. S. noted that the Veteran's disruptive behavior and suicide attempt during service was likely the result of long-standing personality problems and emotional immaturity, and his emotional instability reaction was an acute and transitory event.  As the Veteran was only mildly depressed during service and otherwise negative for any evidence of mania or other indications of a mood disorder, Dr. S. found it unlikely bipolar disorder manifested during service.  Dr. S. noted that the Veteran was described by his ex-wife as depressed following service, but she did not report any manic episodes, and a mood disorder was not diagnosed by private or VA psychiatric care providers until approximately 1971, more than 10 years after service separation.  Based on this more detailed discussion of the history of the Veteran's symptoms and psychiatric treatment, the Board finds the November 2010 medical opinion to be more probative.  
The Board next notes that the Veteran has in the past been diagnosed with posttraumatic stress disorder (PTSD) by several private examiners; however, other examiners have concluded that such a diagnosis is not warranted.  On VA examination in February 2009 and again in October 2009, separate examiners concluded that the criteria for a diagnosis of PTSD were not met.  Additionally, Dr. S., upon review of the Veteran's claims file, did not render a diagnosis of PTSD in his November 2010 medical opinion.  As these VA examiners all had the benefit of a full review of the Veteran's claims file, the Board finds these opinions more probative than the private examiners' opinions.  As the preponderance of the evidence indicates a current diagnosis of PTSD is not warranted, service connection for PTSD must be denied.  

The Veteran has himself alleged that he first manifested an acquired psychiatric disability during service or within a year thereafter.  Generally, a layman would not be able to distinguish manifestations among diagnoses.  However, in view of some positive evidence linking a post service diagnosis to in-service manifestations, his evidence is competent.  (lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.)  See, Jandreau v. Nicholson, 492 F.3d 1372 (2007)  The Board notes, however that the Veteran has been found by several examiners to be a poor historian, with an unreliable distant memory.  He has himself mischaracterized his medical history to VA.  For example, at his October 2005 personal hearing, he reported that he was treated at a private psychiatric hospital in California in 1960, approximately one year after service separation.  Medical records from this facility, however, indicate his first admission was in 1971, not 1960, as claimed by the Veteran.  Also during his October 2005 hearing, the Veteran admitted that his memory of events which occurred during service and shortly thereafter was "very poor."  Furthermore, while he has reported to VA that he found his service experience to be traumatic, he told a private examiner in July 2004 that he enjoyed his time in the Army.  Thus, the Board does not find his assertions regarding the origin of his bipolar disorder to be credible or probative, at least to the degree these claims conflict with the medical opinion of Dr. S., who concluded the Veteran's bipolar disorder had its onset many years after service.  

In conclusion, the preponderance of the evidence is against the award of service connection for a psychiatric disability, as competent evidence has not been presented establishing onset of such a disease during service or within a year thereafter.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a psychiatric disability is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


